Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 1 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-1
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 2 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-2
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 3 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-3
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 4 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-4
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 5 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-5
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 6 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-6
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 7 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-7
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 8 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-8
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 9 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-9
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 10 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-10
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 11 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-11
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 12 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-12
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 13 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-13
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 14 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-14
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 15 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-15
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 16 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-16
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 17 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-17
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 18 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-18
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 19 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-19
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 20 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-20
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 21 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-21
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 22 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-22
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 23 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-23
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 24 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-24
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 25 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-25
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 26 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-26
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 27 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-27
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 28 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-28
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 29 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-29
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 30 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-30
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 31 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-31
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 32 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-32
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 33 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-33
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 34 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-34
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 35 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-35
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 36 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-36
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 37 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-37
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 38 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-38
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 39 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-39
Case 1:21-cv-01169-TCB Document 28-2 Filed 03/29/21 Page 40 of 40




         EXHIBIT A TO AFFIDAVIT OF L. LIN WOOD, JR.-40
